CSC – Q2 2010 Computer Sciences Corporation Earnings Conference Call Event Date/Time: Nov 11, 2009 / 10:00PM GMT CORPORATE PARTICIPANTS Bryan Brady Computer Sciences Corporation - VP of IR Mike Laphen Computer Sciences Corporation - Chairman and CEO Mike Mancuso Computer Sciences Corporation - CFO CONFERENCE CALL PARTICIPANTS Bryan Keane Credit Suisse - Analyst David Grossman Thomas Weisel Partners - Analyst George Price Stifel Nicolaus - Analyst Ashwin Shirvaikar Citigroup - Analyst Karl Keirstead Kaufman Brothers - Analyst Eric Boyer Wells Fargo Securities - Analyst Tien-Tsin Huang JPMorgan - Analyst Julio Quinteros Goldman Sachs - Analyst Jason Kupferberg UBS - Analyst Rod Bourgeois Sanford C. Bernstein & Company, Inc. - Analyst PRESENTATION Operator Good day, everyone, and welcome to the CSC fiscal year 2010 second quarter earnings conference call. Today's call is being recorded. For opening remarks and introductions, I would like to turn the call over to Mr.
